An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

Suva:sz COURT
m:
Nevsm

1:0) 19:79. «11%?

IN THE SUPREME COURT OF THE STATE OF NEVADA

PERCY LAVAE BACON, No. 68159
Petitioner,

VS.

THE EIGHTH JUDICIAL DISTRICT F i L E D
COURT OF THE STATE OF NEVADAﬂ

IN AND FOR THE COUNTY OF JUI- 3 1 2015

 

CLARK, TRACE x. Lmrzamm
CLERK F QUFREME COURT
Reegendent. 3x, 7  5M2}
DEPIUTT CLERK

ORDER DENYING PETITION

This is a pm 3:“: petition for a writ of mandamus. Petitioner
seeks an order directing the district court to hold a limited evidentiaiy
hearing on whether petitioner was adequately canvassed te determine
whether he Wished t0 continue to represent himself after the jury“ verdict
was rendered. Without cieciding iian the merits of any claims raised in
the documents submitted in this matter, we decline t0 exercise eur
original jurisdiction. See NBS 34.160; NBS 34.170. Accordingly, we

ORDER the petition DENIED.

Rum ,J.
Pickering

Hen. David B. Earlier, District J udge
Percy Levee Bacon

Atterney General/Carson City
Eighth District Ceurt Clerk

2,»? if” 7] 
, I, I}
C” i»  ,J.

Gibbons

192207!